Citation Nr: 0014674	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  97-33 180	)	DATE
	)
	)
                             
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his mother-in-law



ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.


FINDINGS OF FACT

1.  The former criteria, which was codified at 38 C.F.R. 
§§ 4.16(c), 4.132, Diagnostic Code 9411 (1996), is more 
favorable to the appellant and has been applied in this case.

2.  The evidence of record demonstrates that the appellant's 
clinical signs and manifestations of his service-connected 
PTSD are productive of such symptoms as depression, sleep 
difficulties, anxiety, an exaggerated startle response, 
suicidal ideation, flashbacks, nightmares, and unprovoked 
irritability, with periods of violence; and that such 
symptoms render the appellant unable to retain or obtain 
employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
criteria for a 100 percent schedular evaluation for PTSD are 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§  
4.3, 4.16(c), 4.132, Diagnostic Code 9411 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A Discharge Summary from the VA Medical Center (VAMC) in 
Phoenix shows that the appellant was hospitalized from 
November 19, 1985 to November 27, 1985.  The Summary reflects 
that the appellant was admitted to the PTSD Program because 
of nightmares, sleep impairment, flashbacks of Vietnam 
experiences, avoiding exposure to many reminders of Vietnam, 
decreased interest in social and recreational activities, and 
feelings of isolation and detachment from family, friends, 
and others.  The appellant also suffered from hypervigilance, 
with easy startle response which had decreased over the past 
year or two, guilt about surviving in combat, pervasive 
distrust, loss of direction, and depression.  It was noted 
that the appellant was a combat veteran and that during his 
period of service in Vietnam, he was exposed to continuous 
and multiple stressors including being a tunnel rat and 
involvement in multiple fire-fights, with only one of 15 
friends remaining.  In addition, in May 1980, the appellant 
suffered a gunshot wound to his left hand during a robbery 
which resulted in deformity of his fingers, particularly the 
third and fourth fingers, and limitation of motion of those 
fingers.  Upon mental status evaluation, his mood was anxious 
with no overt depression, but there was significant social 
isolation.  The appellant's affect was appropriate, but 
mildly blunted.  Following in-patient treatment, the 
appellant was discharged and diagnosed with the following: 
(Axis I) (a) PTSD, chronic, (b) cannabis abuse, continuous, 
(c) mixed substance abuse, in remission, (Axis III) status 
post gunshot wound of the left hand, with deformity of 
fingers and limited range of motion, (Axis IV) psychosocial 
precipitating stress, severe, and (Axis V) highest level of 
adaptive functioning the past year, poor.  

In April 1986, the appellant underwent a VA PTSD evaluation.  
At that time, he stated that he was divorced and unemployed.  
The appellant complained that he had nightmares, trouble 
sleeping, and felt numb all of the time.  He indicated that 
he was a Vietnam combat veteran and that he had received two 
Purple Hearts, with Oak Leaf Clusters.  The appellant 
reported that at present, he suffered from flashbacks and had 
recurrent dreams of combat situations.  According to the 
appellant, he had no interests or hobbies, and he revealed 
that he was hyper-alert and had an exaggerated startle 
response.  He noted that he had severe sleep disturbance and 
that he slept approximately four hours per day.  According to 
the appellant, he avoided talking about Vietnam and 
activities that reminded him of Vietnam.  Upon mental status 
evaluation, the appellant admitted to hallucinations.  The 
appellant appeared very nervous, with lots of body movements, 
especially when talking about Vietnam.  The diagnoses 
included the following: (Axis I) PTSD, (Axis II) cannabis 
abuse, and (Axis III) gunshot wound to the left hand.  

In a June 1986 rating action, the RO granted the appellant's 
claim of entitlement to service connection for PTSD.  At that 
time, the RO assigned a 30 percent disabling rating under 
Diagnostic Code 9411.  

A Hospital Summary from the Phoenix VAMC shows that the 
appellant was hospitalized from July to October 1986.  The 
Summary reflects that the appellant was admitted to the PTSD 
program after complaining of nightmares of combat situations, 
poor sleep, with frequent awakening, flashbacks, and periods 
of emotional numbing.  The appellant stated that at present, 
he was unemployed and living with his girlfriend.  According 
to the appellant, he had two children from a previous 
marriage, but he did not see them.  The Summary shows that 
during the appellant's hospitalization, he left to help his 
girlfriend with her drug abuse problem, and he did not 
subsequently return.  Thus, the appellant was given an 
irregular discharge, against medical advice.  Upon his 
discharge, he was diagnosed with the following: (Axis I) (a) 
PTSD, chronic, (b) cannabis dependence, and (c) mixed 
substance abuse, including cocaine, (Axis III) status post 
gunshot wound to the left hand, with deformity and limited 
range of motion, (Axis IV) stressors in Vietnam, 
catastrophic, last year moderate to severe, and (Axis V) 
severe.  

A VA medical statement from J.L.H., M.D., dated in May 1987, 
shows that at that time, Dr. H. stated that the appellant had 
been intermittently under his care for approximately six 
years.  Dr. H. indicated that the appellant's major emotional 
problems were PTSD symptoms associated with his combat 
experiences in Vietnam and mixed substance abuse.  

In May 1988, the appellant underwent a VA PTSD evaluation.  
At that time, he stated that he experienced daily 
preoccupation with and haunting memories of his wartime 
experiences, which he felt had become more intense since 
participating in a PTSD inpatient program last year.  The 
appellant indicated that he experienced nightly recurrent 
nightmares and that he felt a severe sense of estrangement 
from society since leaving the service.  He noted that he 
experienced persistent anxiety, guilt about surviving, 
difficulty concentrating, and intensification of those type 
of symptoms when exposed to events that reminded him of the 
war, and avoidance of activities that reminded him of the war 
as well.  According to the appellant, he had required 
approximately five hospitalizations for his PTSD, and at 
present, he was being followed as an outpatient at the 
Prescott Vet Center which he stated was court ordered after 
an endangerment incident.  

Upon mental status evaluation, the appellant's behavior was 
cordial and cooperative, and his speech was of a normal tone 
and spontaneity.  The appellant's affect was reserved, and he 
described his mood to be chronically depressed and irritable.  
The appellant denied specific psychotic symptoms, but 
admitted to being a suspicious, distrusting individual.  The 
appellant's fund of knowledge, overall intellectual capacity, 
and recent and remote memory all appeared to be adequate.  
The appellant admitted to a history of suicide attempts, 
primarily by overdose, with the most recent occurring 
approximately one year ago.  According to the appellant, he 
had chronic suicidal ideation, but denied being suicidal at 
the time of the evaluation.  The diagnosis was of PTSD, 
chronic in nature, in association with the appellant's 
Vietnam wartime experiences.  The appellant was also 
diagnosed with mixed substance abuse, including alcohol and a 
history of marijuana and cocaine abuse, presently unspecified 
in frequency or severity.  

A VA Hospital Summary shows that the appellant was 
hospitalized from July to August 1988.  The Summary reflects 
that upon admission, the appellant stated that he was 
depressed and had attempted suicide by overdose the day 
before.  The appellant made allusions to continued suicidal 
ideation, stating that the next time he would not tell 
anybody.  According to the Summary, the appellant was 
restless and somewhat irritable.  During his hospitalization, 
the appellant was put on a suicide watch, underwent 
counseling, and was given medication.  Upon his discharge, he 
was diagnosed with the following: (Axis I) (a) PTSD, chronic, 
(b) marijuana abuse/dependence, (Axis III) (a) overdose of 
"downers" and alcohol, and (b) deformed left hand following 
gunshot wound, (Axis IV) psychosocial stressors, moderate to 
severe, limited resources, and (Axis V) adaptive function, 
poor.  

In a December 1988 rating action, the RO increased the 
appellant's rating for his service-connected PTSD from 30 
percent to 50 percent disabling under Diagnostic Code 9411.

A Hospital Summary from the Phoenix VAMC shows that the 
appellant was hospitalized from July to October 1989.  The 
Summary reflects that upon admission, the appellant stated 
that he had recurrent combat nightmares, depression, with 
suicidal ideation, intrusive thoughts, recurring flashbacks, 
and social isolative behavior.  The appellant indicated that 
he was currently unemployed and living with his brother in 
Phoenix.  The appellant's past medical history was 
significant in that he had an injured left hand in 1985 
secondary to a gunshot wound in which he was assaulted.  Upon 
mental status evaluation, the appellant was depressed with 
suicidal thoughts.  There was no evidence of psychosis and 
his overall cognitive functioning appeared intact.  During 
his hospitalization, he underwent counseling and received 
medication.  Upon his discharge, he was diagnosed with the 
following: (Axis I) (a) PTSD, chronic, (b) dysthymia, and (c) 
substance abuse, alcohol, cocaine, in remission, (Axis III) 
(a) status post injury to left hand, with neuropathy, and (b) 
mild elevation of liver enzymes secondary to alcohol use, 
(Axis IV) catastrophic stressors, Vietnam combat experiences, 
and (Axis V) highest level psychosocial functioning in the 
last year, poor.  

In October 1990, the appellant underwent a VA PTSD 
evaluation.  At that time, the appellant complained that he 
was depressed, having flashbacks, and hearing voices.  The 
appellant stated that he was recently placed on medication 
and that since that time, he was a little better and did not 
hear the voices in the daytime, only at night.  He admitted 
to having suicidal thoughts, and he noted that he had made 
three suicidal attempts in 1986, 1987, and 1989.  The 
examining physician reported that the appellant must have 
been really psychotic because in September 1990, he thought 
someone was grabbing his left arm from behind, and he grabbed 
a knife to stab whomever was grabbing him, and instead 
stabbed himself in the left humeral area.  The appellant 
revealed that he had also suffered a post-service gunshot 
wound to his left hand.  According to the appellant, he had 
full use of his left thumb and index finger, and his middle 
finger was missing.  The appellant stated that he had had a 
fusion of the inner phalangeal joint on the left ring finger 
and the left fifth finger was "okay."  The examiner 
indicated that the appellant was very violent and that in 
1987, he was in movie theater when a man behind him 
challenged him to a fight.  According to the examiner, 
ultimately six men attacked the appellant and he put four of 
them in the hospital and injured the other two.  

A VA PTSD psychiatric evaluation was conducted in February 
1991.  At that time, the appellant complained of having sleep 
problems, depression, flashbacks, and hearing voices.  The 
appellant stated that in regards to his flashbacks, they were 
"like being back in Nam," and he would hear choppers and 
feel closed up like in a tunnel.  He indicated that he could 
not handle people being around him and that he was depressed 
every day, especially at night.  According to the appellant, 
he thought about suicide just about every day and had made 
three previous attempts by overdose.  The appellant reported 
that approximately three years ago, he was arrested for a 
felony endangerment when he pistol whipped several patrons in 
a movie theater because they would not be quiet.  He noted 
that he received three years probation.  According to the 
appellant, he heard voices of his friends from Vietnam who 
were dead.  The appellant stated that he carried a weapon up 
until three years ago.  

Upon mental status evaluation, the appellant was constantly 
moving and tapping his leg.  Conversation was goal directed, 
but generally, he gave very brief answers.  There was no 
overt expression of psychotic ideation other than as 
described in present illness.  The appellant's affect was 
anxious, concerned, and appropriate to his thought content.  
The appellant had suicidal ideations and had made attempts as 
described above.  According to the appellant, he experienced 
homicidal thoughts but he controlled them.  The appellant 
stated that he spent his days watching TV, and he did not see 
any future for himself.  The diagnosis was of PTSD, chronic, 
severe.   

In April 1993, the RO received outpatient treatment records 
from the Prescott Vet Center, from December 1986 to March 
1993.  The records show intermittent treatment for the 
appellant's service-connected PTSD.  The records reflect that 
in September 1990, the appellant received counseling after 
complaining of daily auditory hallucinations over the past 
month.  At that time, the appellant also complained of 
suffering from depression, fatigue, and suicidal ideation.  
The records also show that in November 1990, the appellant 
stated that he had been taking medication and that the voices 
were significantly decreased.  At that time, the appellant 
indicated that he was experiencing sleep difficulties.  
According to the records, in November 1992, the appellant 
participated in a PTSD Aftercare Group.  At that time, he 
complained of stress, anger, and experiencing intrusive 
thoughts regarding combat.  The records reflect that in 
December 1992, the appellant complained of hearing voices, 
especially at night.  At that time, he noted that the voices 
were not as frequent as two years ago when he heard the 
voices constantly.  

In June 1995, the appellant filed a new claim for increased, 
along with a VA Discharge Summary showing that the appellant 
had been hospitalized from September 1994 to January 1995.  
The Summary reflects that upon admission, the appellant 
stated that he had a long history of PTSD symptoms including 
auditory flashbacks, hearing his dead lieutenant's voice, 
nightmares, intrusive thoughts, avoidant symptoms, and 
hypervigilance.  The appellant stated that he had also been 
chronically depressed for many years, with superimposed major 
depressive episodes and three suicide attempts with drugs.  
Upon mental status evaluation, the appellant was coherent, 
had appropriate affect, and was very tense and anxious.  The 
appellant stated that his last auditory hallucination was two 
months ago, and he noted that the auditory hallucinations 
occurred when he would have an exacerbation of his depression 
and survivor guilt.  He noted that he had also suffered from 
visual hallucinations, and that his last suicidal ideation 
was two months prior to admission.  According to the 
appellant, his last homicidal ideation was in 1987.  During 
the appellant's hospitalization, he underwent group therapy 
and was given medication.  Upon his discharge, he was 
diagnosed with the following: (Axis I) (a) PTSD, (b) 
dysthymic disorder, (c) major depression, recurrent episodes, 
(d) history of drug and alcohol abuse, (Axis IV) psychosocial 
stressors, severe, and (Axis V) Global Assessment of 
Functioning (GAF) score of 46, highest score in the past year 
was 45.  

Outpatient treatment records from the Prescott Vet Center, 
from February to August 1995, show that in May 1995, the 
appellant stated that he was about to get married.  At that 
time, he indicated that he was fearful of marriage, but 
committed to going forward.  He noted that he was not 
currently depressed, but that he still experienced 
hypervigilance.  

In January 1997, the appellant underwent a VA psychiatric 
evaluation.  At that time, he gave a history of his PTSD 
symptoms, including flashbacks, intrusive thoughts, auditory 
hallucinations, problems with paranoia, depression, and 
suicidal attempts.  The appellant indicated that he also had 
problems with anger and difficulty sleeping.  He noted that 
he had a current girlfriend and that they had been spending 
some fairly good times together.  According to the appellant, 
the best times that he was able to have was when he was away 
from home.  He reported that he liked traveling down to 
Mexico and that he did not worry much about what was going on 
when he was down there.  The examining physician noted that 
when the appellant went to Mexico, he would spend a lot of 
his time intoxicated, which would account for the alleviation 
of some of his PTSD symptoms during the time that he was 
there.  

Upon mental status evaluation, the appellant's speech was 
clear and coherent and his mood seemed euthymic, although he 
complained of sadness.  The appellant's affect was in good 
range, and his thought content was free of psychosis, 
hallucinations, and delusions, and no active suicidality or 
homicidality was observed.  The appellant was diagnosed with 
the following: (Axis I) (a) PTSD, mild, (b) alcohol 
dependence, in partial remission, and (c) polysubstance 
dependence, in remission, (Axis IV) moderate due to financial 
pressures, his new relationship, and living in constant 
preoccupation with past memories, and (Axis V) GAF score was 
approximately 55.  

In September 1997, a hearing was conducted at the RO.  At 
that time, the appellant testified that he had to take 
numerous medications in order to help control his PTSD 
symptoms.  (T.2,3).  The appellant stated that he was 
divorced and that he had been married to his current wife for 
two years.  (T.4).  He indicated that his relationship with 
his wife was "stressful" at times, and that he would get 
depressed and would not talk to her.  (Id.).  The appellant 
noted that he had two children from his previous marriage and 
that he had sporadic contact with them.  (T.5).  He reported 
that he had just recently seen his daughter for the first 
time in seven years.  (Id.).  According to the appellant, he 
had one or two close friends who were other Vietnam veterans.  
(Id.).  The appellant stated that he would classify himself 
as a heavy drinker, and that he drank approximately half a 
gallon of vodka a week.  (T.5,6).  He indicated that he no 
longer took drugs.  (T.6).  The appellant revealed that he 
still experienced sleep disturbances, and that he slept at 
two hour intervals.  (Id.).  According to the appellant, he 
still had a lot of anger, and he noted that he was currently 
unemployed.  (Id.).  

In the appellant's September 1997 hearing, the appellant 
stated that he had been receiving Social Security Disability 
since 1985.  (T.10).  He indicated that his left hand was 
"totally useless" due to a gunshot wound.  (T.10,11).  The 
appellant revealed that he owned weapons for protection from 
"anybody."  (T.15).  According to the appellant, he spent 
most of his days watching TV.  (T.16).  The appellant stated 
that he would do the grocery shopping, but that he arrived at 
the grocery store at 6 o'clock in the morning when no one was 
there.  (T.16,17).  He indicated that he and his wife did not 
participate in social activities.  (T.17).  The appellant 
revealed that he still suffered from suicidal ideation, and 
that that was an "every day thing with [him]."  (T.19).  
The appellant's wife testified that at times, the appellant 
would not talk to her for a week.  (T.8).  She reported that 
the appellant had grabbed her by the wrist and had thrown 
things.  (Id.).  According to the appellant's wife, they no 
longer slept in the same bed because he was awake all night 
long.  (T.8,9).  

A statement from the appellant's wife, dated in October 1997, 
shows that at that time, the appellant's wife indicated that 
the appellant had recently been treated for a broken hand.  
The appellant's wife stated that he had injured his hand the 
previous week-end when he had lost his temper and hit a 
table.  According to the appellant's wife, since that event, 
the appellant's medications had been raised in dosage, 
apparently to help control the anger.  

In November 1997, the RO received outpatient treatment 
records from the Tucson VAMC, from January to October 1997.  
The records show that in February 1997, the appellant was 
treated after complaining of poor sleep patterns, flashbacks, 
nightmares, suicidal ideation, and an exaggerated startle 
response.  The diagnosis was of PTSD.  The records further 
reflect that in October 1997, the appellant was treated after 
he had injured his hand in an altercation.  

In January 1999, the appellant underwent a psychiatric 
evaluation at the request of the Arizona Department of 
Economic Security Disability Determination Service 
Administration.  At that time, the appellant reported that he 
had ongoing symptoms of PTSD including severe difficulty 
sleeping, with limitation of two hours at a time.  The 
appellant indicated that he had combat nightmares and near 
constant anger and irritability.  According to the appellant, 
he avoided people and at times, he did not even talk to his 
wife.  There was no evidence of any delusions, illusions, or 
hallucinations.  Emotional reactions displayed during the 
interview were consistent with anger and cynicism.  The 
examining physician stated that the appellant's fund of 
information was better than others and that he had a somewhat 
superior intellect.  The diagnoses included the following: 
(Axis I) (a) evidence for PTSD was present and ongoing, (b) 
there was also evidence for bipolar disorder, not only by his 
presentation, but also by his history of treatment including 
stabilizing medications such as Lithium, (c) substance abuse 
history, (d) alcohol use of one to two drinks and marijuana 
use approximately once every month or two, (Axis II) 
personality disorder which appeared to be present since 
teenage years, (Axis IV) stressors including primarily 
financial as well as his ongoing symptoms of his mood and 
PTSD, and (Axis V) GAF score of 45 in that he has no friends, 
he was unable to keep a job, and had frequent symptoms 
including suicidal ideation, but no current plans, with a 
history of previous severe attempts.  

A correspondence from the Social Security Administration 
(SSA), dated in February 1999, shows that at that time, the 
appellant was receiving SSA benefits.  The correspondence 
reflects that the appellant's primary diagnosis was PTSD and 
his secondary diagnosis was of a left hand deformity, status 
post gunshot wound.  


II.  Analysis

Initially, the Board finds that the appellant's claims are 
well grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because 
a challenge to a disability rating assigned to a service-
connected disability and a claim for a total rating based on 
individual unemployability both are sufficient to establish 
well-grounded claims for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that the record includes all evidence necessary for 
the equitable disposition of this appeal and that the 
appellant requires no further assistance.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

PTSD is rated under 38 C.F.R., Part 4, Diagnostic Code 9411.  
By regulatory amendment effective November 7, 1996, changes 
were made to the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130 (1999).  
Regarding the question of whether the former or newly revised 
diagnostic criteria for PTSD apply to the appellant's case, 
the Board observes that where the law or regulations change 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Since the 
appellant submitted a new claim for increase in June 1995, 
the appellant's claim must evaluated under both the former 
and newly revised rating criteria to determine which version 
is most favorable him.

Under the old rating criteria, the evaluation for the 
appellant's service-connected PTSD is based on the degree of 
impairment of his social and industrial adaptability.  
38 C.F.R. §§ 4.129, 4.130 (1996).  A 50 percent evaluation is 
for application where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired; or by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation is warranted where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired; or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

A 100 percent evaluation is warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected so to result in virtual isolation in the community; 
there must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the veteran must be demonstrably 
unable to obtain or retain employment.  Id.

Under the revised criteria, the General Rating Formula for 
Mental Disorders is as follows:  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The governing regulations also provide that a total 
disability rating based on individual unemployability due to 
a service-connected disability may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow substantially gainful 
occupation as a result of service-connected disability.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  The regulations 
further provide that if there is only such disability, it 
must be rated at 60 percent or more; and if there are two or 
more disabilities, at least one disability must be rated at 
40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).  Therefore, the Board must evaluate whether 
there are circumstances in the appellant's case, a part from 
any non-service-connected condition and advancing age, which 
would justify a total rating based on individual 
unemployability due solely to the service-connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, also effective November 7, 1996, with the 
amendments for mental disorders.  Section 38 C.F.R. § 4.16(c) 
is for application in the appellant's case, since his claim 
for an increased rating was filed before the regulatory 
change occurred.  Under 38 C.F.R. § 4.16(c), the assignment 
of a 100 percent schedular rating is warranted in cases in 
which a veteran is rated 70 percent disabled due to a 
psychiatric disorder, the psychiatric disorder is the 
veteran's only compensable disability, and the psychiatric 
disorder is found to preclude him from securing or following 
a substantially gainful occupation.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994) (discussing the applicability of 38 
C.F.R. § 4.16(c)); see also Swan v. Derwinski, 1 Vet. App. 20 
(1990).

Regarding the claims for an increased compensation, to 
include the PTSD disability rating for PTSD and the total 
rating based on individual unemployability, the Board has 
reviewed the pertinent evidence of record.  In this regard, 
the Board notes that the appellant has been hospitalized on 
numerous occasions for his PTSD.  The Board observes that in 
November 1985, the appellant was hospitalized after 
complaining of nightmares, sleep impairment, flashbacks of 
Vietnam experiences, decreased interest in social and 
recreational activities, and feelings of isolation and 
detachment from family, friends, and others.  The appellant 
also suffered from hypervigilance, an exaggerated startle 
response, and depression.  The evidence of record reflects 
that the appellant continued to suffer from the above 
symptoms and underwent subsequent hospitalizations in July 
1986, July 1988, July 1989, and September 1994.  In addition, 
the evidence of record also shows that the appellant had 
tried to commit suicide on at least three occasions.  In the 
appellant's September 1997 hearing, the appellant testified 
that he was still suffering from suicidal ideation and that 
that was an "every day thing with [him]."  (T.19).

Specifically, during an April 1986 VA PTSD evaluation, the 
appellant stated that he had been unemployed for 
approximately one year.  Following the mental status 
evaluation, the appellant was diagnosed with PTSD.  The 
examining physician stated that the appellant's psychiatric 
disorder, in conjunction with his hand, made him nearly 
totally incapacitated and unemployable.  

In May 1988, the appellant underwent a VA PTSD evaluation.  
At that time, he stated that he had his GED and that he had 
attended a technical art school.  The appellant indicated 
that he was currently unemployed and had not worked for 
approximately six years due to the severity of his emotional 
problems.  According to the appellant, his work history was 
very erratic and he seldom stayed with any job for any 
significant period of time.  He noted that he had previously 
worked as a bus driver and as a laborer doing various odd 
jobs. 

Notably, in the October 1990 VA PTSD evaluation report, the 
appellant stated that he was hearing voices.  At that time, 
the examining physician reported that the appellant must have 
been really psychotic because in September 1990, he thought 
someone was grabbing his left arm from behind, and he grabbed 
a knife to stab whomever was grabbing him, and instead 
stabbed himself in the left humeral area.  In addition, in 
the appellant's February 1991 VA psychiatric evaluation, the 
appellant stated that approximately three years ago, he was 
arrested for a felony endangerment when he pistol whipped 
several patrons in a movie theater because they would not be 
quiet.  He noted that he received three years probation.  The 
Board further observes that in the appellant's September 1997 
hearing, the appellant testified that although he was 
married, his relationship with his wife was "stressful" at 
times, and that he would get depressed and would not talk to 
her.  (T.4).  The appellant's wife stated that the appellant 
had grabbed her by the wrist and had thrown things.  (T.8).  
Moreover, the Board notes that in an October 1997 statement 
from the appellant's wife, she indicated that the appellant 
had recently injured his hand when he had lost his temper and 
hit a table.  The Board observes that in support of the 
statement from the appellant's wife, outpatient treatment 
records from the Tucson VAMC reflect that in October 1997, 
the appellant was treated after he had injured his hand in an 
altercation.

In his November 1996 Application for Increased Compensation 
Based on Unemployability, the appellant stated that in 1976, 
he had worked as a bus driver, and that from 1978 to 1985, he 
had worked at the Hyatt Regency Hotel as a steward and a 
super.  The appellant indicated that from 1983 to 1985, he 
had worked as a driver and a physical therapist at the 
Scottsdale Memorial Hospital.  According to the appellant, in 
1980, he had attended trucking school.  The appellant 
reported that he had left his previous jobs because he could 
not handle the stress.  The appellant also stated that he 
would start getting abusive with his employers and then he 
would quit.  

In September 1997, a hearing was conducted at the RO.  At 
that time, the appellant testified that he was unemployed and 
that he had last worked in approximately 1983 or 1984.  
(T.6,7).  The appellant stated that regarding his last job, 
he had worked at the Scottsdale Memorial Hospital, first as a 
driver and then he had undergone physical therapy training in 
an on-the-job training program.  (T.7).  He indicated that he 
worked there for one year and that he left because it was 
stressful and he could not handle the people.  (Id.).  
According to the appellant, he attempted to work once or 
twice after that job, but the jobs only lasted for 
approximately one day.  (Id.).  The appellant reported that 
he could not handle being around people because he got too 
"stressed out."  (Id.).  He revealed that he was not able 
to drive, and that he gave up driving in 1984 because he had 
"road rage."  (T.7,8).  The appellant testified that he 
would get out of his vehicle and walk up to a person's car 
window and tell that person how to drive.  (T.8).  He noted 
that he had been receiving Social Security Disability since 
1985.  (T.10). 

As previously stated, in January 1999, the appellant 
underwent a psychiatric evaluation at the request of the 
Arizona Department of Economic Security Disability 
Determination Service Administration.  Following the mental 
status evaluation, the appellant was diagnosed with the 
following: (Axis I) (a) evidence for PTSD was present and 
ongoing, (b) there was also evidence for bipolar disorder, 
not only by his presentation, but also by his history of 
treatment including stabilizing medications such as Lithium, 
(c) substance abuse history, (d) alcohol use of one to two 
drinks and marijuana use approximately once every month or 
two, (Axis II) personality disorder which appeared to be 
present since teenage years, (Axis IV) stressors including 
primarily financial as well as his ongoing symptoms of his 
mood and PTSD, and (Axis V) GAF score of 45 in that he has no 
friends, he was unable to keep a job, and had frequent 
symptoms including suicidal ideation, but no current plans, 
with a history of previous severe attempts.  The examiner 
stated that the appellant's prognosis was "guarded" for him 
to ever return to work because of the combination of all of 
his illnesses.  

A correspondence from the Social Security Administration 
(SSA), dated in February 1999, shows that at that time, the 
appellant was receiving SSA benefits.  The correspondence 
reflects that the appellant's primary diagnosis was PTSD and 
his secondary diagnosis was of a left hand deformity, status 
post gunshot wound.

The evidence of record shows that the appellant has a well 
documented history of PTSD, and that his PTSD symptoms have 
included, among others, depression, sleep difficulties, 
anxiety, an exaggerated startle response, suicidal ideation, 
flashbacks, nightmares, and unprovoked irritability with 
periods of violence; and that these symptoms are consistent 
with a finding of severe social and industrial impairment.  
Thus, in light of the above, the evidence of record does 
reflect symptomatology that is associated with the 
appellant's PTSD that is consistent with a 70 percent rating 
under both former and revised criteria of Diagnostic Code 
9411.  Therefore, a 70 percent evaluation for PTSD is 
warranted.

In so doing, such a disability picture is not viewed as 
indicative of total impairment of social and industrial 
capabilities under the revised criteria.  The evidence of 
record shows that the appellant is currently married, and he 
testified in his September 1997 hearing that he had one to 
two close friends who were other Vietnam veterans.  (T.5).  
The appellant also testified that he did the grocery shopping 
in his family, although he went early in the morning in order 
to avoid people.  In addition, in the appellant's most recent 
VA PTSD evaluation, in January 1997, the appellant's speech 
was clear and coherent and his mood seemed euthymic, although 
he complained of sadness.  The appellant's affect was in good 
range, and his thought content was free of psychosis, 
hallucinations, and delusions, and no active suicidality or 
homicidality was observed.  Moreover, in a January 1999 
private psychiatric evaluation, the examining physician 
stated that there was no evidence of any delusions, 
illusions, or hallucinations.  The examiner noted that the 
appellant's fund of information was better than others, and 
he had a somewhat superior intellect.  

As previously stated, to warrant a 100 percent evaluation 
under the revised criteria of Diagnostic Code 9411, it must 
be shown by the evidence of record that there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (1999).  In light of the above, the Board concludes 
that this type of symptomatology is not shown in the 
appellant's case.  Therefore, the Board determines that the 
clinical findings and information on repeated examinations do 
not indicate that the assignment of an evaluation in excess 
of 70 percent is warranted under the revised criteria of 
Diagnostic Code 9411.

However, as indicated in the above regarding the appellant's 
claim for increased compensation for PTSD, that disability 
has been raised by the Board from 50 to 70 percent disabling 
based on the appellant's PTSD symptoms.  The Board further 
notes that service connection is also in effect for the 
residuals of shell fragment wounds to the trunk, left arm, 
left thigh, and left leg, at zero percent disabling.  The 
appellant's PTSD is the only compensable disability and thus 
the combined schedular evaluation is 70 percent.  Therefore, 
the Board determines that the appellant meets the schedular 
requirements for a total rating based on individual 
unemployability due to service-connected disability under 
both the former and amended versions of 38 C.F.R. § 4.16 
(amended to delete subsection (c)).

Following a careful and considered review of the record, the 
Board finds that the evidence and opinions offered in the 
record, the examination results, and the appellant's 
testimony, at least put this claim for a total rating in 
relative equipoise.  The record reflects that the appellant 
has been unemployed since, approximately, the mid-1980's.  
Also, it appears that one of the reasons why the appellant is 
unable to perform the physical acts required by most jobs is 
because of his non-service connected hand disability.  
However, it is the Board's determination that, as indicated 
in the February 1999 correspondence from the SSA, the 
appellant's primary disability is his service-connected PTSD.  
The Board observes that the appellant's PTSD symptoms include 
depression, anxiety, an exaggerated startle response, 
suicidal ideation, and unprovoked irritability, with periods 
of violence.  The Board further notes that the appellant has 
been hospitalized on numerous occasions for his PTSD and has 
attempted suicide at least three times.  In addition, as 
aptly noted above, in the appellant's April 1986 VA PTSD 
evaluation, the examining physician stated that the 
appellant's psychiatric disorder, in conjunction with his 
hand, made him nearly totally incapacitated and unemployable.  
Moreover, in the January 1999 private psychiatric evaluation, 
the examiner stated that the appellant's prognosis was 
"guarded" for him to ever return to work because of the 
combination of all of his illnesses.  Specifically, the VA 
examiner in 1999 provided, as an Axis V diagnosis, that the 
appellant has no friends, and further indicated that the 
appellant is unable to keep a job due to his PTSD symptoms, 
which included suicidal ideation.  Accordingly, with the 
resolution of all reasonable doubt in the appellant's favor, 
the Board determines that the service-connected PTSD 
effectively precludes the appellant from engaging in 
substantially gainful employment.  See 38 C.F.R. § 4.16(a) 
(1996 & 1999); 38 C.F.R. § 4.16(c) (1996).

While the appellant's PTSD disability picture does not meet 
each of the former criteria of a 100 percent schedular 
evaluation, the Court has held that the criteria in 
Diagnostic Code 9411 for a 100 percent evaluation are each 
independent bases for granting a 100 percent evaluation 
(under the regulation for rating mental disorders effective 
prior to November 7, 1996).  See, Richard v. Brown, 9 Vet. 
App. 266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 
(1994).  As noted above, it does appear from the a review of 
evidence that the appellant has been unable to obtain or 
retain employment due the symptomatology associated with his 
PTSD; and, thus, at least one of the three criteria for a 100 
percent schedular evaluation under the former criteria of 
Diagnostic Code 9411 is independently met in the appellant's 
case.  Therefore, the former criteria is more favorable to 
the appellant in this case, and hence a 100 schedular 
evaluation for PTSD is warranted.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996)

In view of the foregoing, the appellant has been awarded the 
maximum schedular evaluation for PTSD.  Therefore, a separate 
total rating based on individual unemployability due to a 
service-connected disability may not be considered, since 
there is no additional monetary benefit available to the 
appellant in this case.  See VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999).

In reaching the decision in this case, the Board recognizes 
that the RO has not addressed the question of which criteria 
for rating mental disorders (i.e., the former or newly 
revised criteria) are more favorable to the appellant' s 
case.  Thus, the Board must consider whether the appellant 
has been given full notice and opportunity to be heard, and 
if not, whether the appellant has been prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  As the 
evidence presented adequately spoke to both the former and 
revised criteria, and the Board's decision results in a 
favorable outcome for the appellant, with application of the 
former criteria for rating mental disorders, the Board 
concludes that the appellant has not been prejudiced by its 
action.  Id; VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992); see 
also Karnas, supra.


ORDER

A 100 percent schedular evaluation for post-traumatic stress 
disorder is granted, subject to the provisions governing the 
payment of monetary benefits.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

